Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
1.	This Office Action is in response to the instant application filed on 6/25/2020.

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 4/26/21 was filed after the mailing date of the instant application. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Foreign Priority
3.	Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
4.	Claim 6 is objected to because of the following informalities:  
Lines 2-3 of the claim discloses “the outer wall face”. It appears that the term --outer wall surface-- was intended. Appropriate correction is required.

Claim Rejections – 35 USC 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

6.	Claim 1 and 6-12 are rejected under 35 USC 102(a)(1) as being unpatentable over Hujiafu et al (JP 2020/516965A).
Regarding claim 1, Hujiafu et al teaches an interactive kiosk with mis-operation prevention function (par [0001], which discloses using a plurality of sensors to prevent accidentally turning off a terminal device screen) provided for using with a magnetic object (par [0004], which discloses utilizing a magnetic field generated via a magnet in the terminal device’s protective screen), comprising:
 		a machine body having an outer housing, and the outer housing having a plurality of sides (fig. 1-4 & par [0167], “first housing…second housing”);
a human-computer interaction interface arranged on the machine body (par [0185], which discloses the terminal device containing an input device); 
a magnetic induction module disposed in the machine body and neighboring one of the plurality of sides (par [0254], “magnet built in the terminal…..or by a magnet built in the protective case of the terminal”);
a processing device disposed in the machine body and having a processing unit (fig. 1-4 & par [0025], “processing unit”), and the processing device connected to the human-computer interaction interface (fig. 1-4) and the magnetic induction module (par [0022], which discloses various areas within the terminal and protective case the magnet may be placed); and
wherein, the magnetic induction module sends a magnetic induction signal to the processing unit by sensing a magnetic field of the magnetic object (par [0004], which discloses the magnet generating a magnetic field, detected by the terminal’s sensor when a change in the magnetic field has been sensed); and 
the processing unit receives the magnetic induction signal (par [0006], “detecting the output signal”) and controls the processing device to be started or shut down according to the magnetic induction signal (par [0251], lines 5-6 and par [0255], which disclose performing actions, such as power-on and power-off, upon signals being output when the magnetic field, generated by the magnet appended to the terminal device, is detected).

Regarding claim 6, Hujiafu et al teaches wherein one of the plurality of sides of the outer housing has an outer wall surface (fig. 1-4, par [0010], “first surface…..second surface” and par [0043-0045], “first housing…..second housing”) and the outer wall face has a prompt graphic corresponding to a location of the magnetic induction module (par [0016], lines 4-9, [0044-0045], and [0050], which disclose generating a terminal output signal upon  in relation to the magnetic field generated by the magnet generated within the terminal).

Regarding claim 7, Hujiafu et al teaches wherein one of the plurality of sides of the outer housing has an opening corresponding to a location of the magnetic induction module (par [0048], lines 1-10, “flip-up state”), and the magnetic induction module is seen through the opening (fig. 1-4).

Regarding claim 8, Hujiafu et al teaches wherein the magnetic induction module is hidden in the outer housing (par [0037], which discloses the magnet being located on the flip plate).

Regarding claim 9, Hujiafu et al teaches wherein the magnetic induction module senses the magnetic field generated by the magnetic object outside the outer housing (par [0005], which discloses detecting the magnetic field created by the magnet built in the protective case, which is located external to the terminal) and sends the magnetic induction signal (par [0005], which discloses outputting a signal upon detecting the magnetic field).

Regarding claim 10, Hujiafu et al teaches wherein the magnetic induction module includes a circuit board module (fig. 1-4) and a magnetic induction element provided for sensing the magnetic field (par [0184] & [0188], “magnet in the flappable terminal”), and the magnetic induction element is disposed to electrically connect to the circuit board module (fig. 1-4 and par [0013]).

Regarding claim 11, Hujiafu et al teaches wherein the circuit board module is fixed on an inner wall surface of one of the plurality of sides (fig. 1-4).

Regarding claim 12, Hujiafu et al teaches wherein the processing device is a motherboard (fig. 1-4); the processing unit is a central processing unit (CPU) (fig. 1-4); and the central processing unit is disposed to electrically connect with the motherboard (fig. 1-4).


Claim Rejections – 35 USC 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

7.	Claims 2-5 are rejected under 35 USC 103 as being unpatentable over Hujiafu et al (JP 2020/516965A) in view of Howe (WO 2015/159040).
	Regarding claim 2, Hujiafu et al does not explicitly teach wherein the processing device further includes a timer having a preset induction time; the timer counts time which the magnetic induction module has sensed the magnetic field as to generates a magnetic induction time; the processing unit receives the magnetic induction time to compare with the preset induction time; and the processing unit controls the processing device to be started or shut down by determining that the magnetic induction time is equal to the preset induction time.
	Howe further teaches wherein the processing device further includes a timer having a preset induction time (pg. 9, lines 4-6, “predetermined period of time”); the timer counts time which the magnetic induction module has sensed the magnetic field as to generates a magnetic induction time (pg. 5, lines 21-22 & pg. 6, lines 5-9); the processing unit receives the magnetic induction time to compare with the preset induction time (pg. 6, lines 5-9, “predetermined period of time”); and the processing unit controls the processing device to be started or shut down by determining that the magnetic induction time is equal to the preset induction time (pg. 6, lines 5-9, which discloses turning off a particular device portion upon determining that the device portion has been accidentally left on for longer than the predetermined period of time).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the device status detection and prevention embodiment of Howe within the device protection system of Hujiafu et al in order to improve upon device status determination by automatically turning off device portions upon a user of the device inadvertently not closing a portion of the device over a predetermined period time, in order to prevent issues associated with the device user not being physically being available to attend to the device.	

Regarding claim 3, Hujiafu et al does not explicitly teach wherein the magnetic induction module has a prompt element, and the magnetic induction module activates the prompting element to output sound, light or sound and light for a period of time by sensing the magnetic field of the magnetic object.
	Howe further teaches wherein the magnetic induction module has a prompt element, and the magnetic induction module activates the prompting element to output sound, light or sound and light for a period of time by sensing the magnetic field of the magnetic object (pg. 6, lines 5-9, “alarm signal”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the device status detection and prevention embodiment of Howe within the device protection system of Hujiafu et al according to the motivation previously addressed regarding claim 2.

Regarding claim 4, Hujiafu et al does not explicitly teach wherein the magnetic induction module has a prompt element, and the magnetic induction module activates the prompting element to output sound, light or sound and light for a period of time by sensing the magnetic field of the magnetic object.
	Howe further teaches wherein the magnetic induction module has a prompt element, and the magnetic induction module activates the prompting element to output sound, light or sound and light for a period of time by sensing the magnetic field of the magnetic object (pg. 6, lines 5-9, “alarm signal”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the device status detection and prevention embodiment of Howe within the device protection system of Hujiafu et al according to the motivation previously addressed regarding claim 2.

Regarding claim 5, Hujiafu et al does not explicitly teach wherein the processing unit can further send a start option and a shutdown option displayed on the human-computer interaction interface according to the magnetic induction signal for selecting to start or shut down the processing device after receiving the magnetic induction signal.
	Howe further teaches wherein the processing unit can further send a start option and a shutdown option displayed on the human-computer interaction interface (fig. 1, ‘35) according to the magnetic induction signal for selecting to start or shut down the processing device after receiving the magnetic induction signal (pg. 7, lines 10-14, “generate an audible alarm to allow a user to turn off”).
It would have been obvious to one of ordinary skill in the art before the effective date of the invention to combine the device status detection and prevention embodiment of Howe within the device protection system of Hujiafu et al according to the motivation previously addressed regarding claim 2.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDY A SCOTT/Primary Examiner, Art Unit 2439                                                                                                                                                                                                        20220526